On Second Motion for Rehearing.
The supplemental majority opinion, of May 15, 1942, states that the application of Article 7147 to reserves for reinsurance balances and unpaid losses would involve a fact determination. We should have stated, and now hold as an addendum to said opinion, that said article only permits deduction of debts owing by the property owner from debts due him, and not from property generally. Rosenberg v. Weekes, 67 Tex. 578,4 S.W. 899; Campbell v. Wiggins, 2 Tex. Civ. App. 1, 20 S.W. 730; Primm v. Fort, 23 Tex. Civ. App. 605, 57 S.W. 86, 972. Bonds, stocks, money and bank deposits, or any fund consisting of same, constitute personal property of a concrete form and not mere credits from which debts may be deducted. Texas Land  Cattle Co. v. City of Fort Worth, Tex. Civ. App. 73 S.W.2d 860; Guarantee Life Ins. Co. v. City of Austin, Tex. Civ. App. 165 S.W. 53, affirmed 108 Tex. 209, 190 S.W. 189; Kansas Mut. Life Ass'n v. Hill, 51 Kan. 636, 33 P. 300. In line with this holding, the opinion is corrected; motions for rehearing, presented by appellant and appellee, are overruled.